

Exhibit 10.8.4


FOURTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT
AND PRELIMINARY ESCROW INSTRUCTIONS
[Portion of DiCon Fiberoptics Inc. Land, Regatta Boulevard, Richmond,
California]


This Fourth Amendment to Purchase and Sale Agreement and Preliminary Escrow
Instructions (the “Fourth Amendment”) is entered into as of July 27, 2005,
between DICON FIBEROPTICS, INC., a California corporation (“Seller”) and PULTE
HOME CORPORATION, a Michigan corporation (“Buyer”).


RECITALS



A.  
Seller and Buyer entered into a Purchase and Sale Agreement and Preliminary
Escrow Instructions as of February 27, 2004, a First Amendment to Purchase and
Sale Agreement and Preliminary Escrow Instructions as of March 1, 2004, a Second
Amendment to Purchase and Sale Agreement and Preliminary Escrow Instructions as
of April 29, 2004, and a Third Amendment to Purchase and Sale Agreement and
Preliminary Escrow Instructions as of February 27, 2005 (collectively, the
“Agreement”).




B.  
Seller and Buyer desire to amend and restate certain provisions of the Agreement
as provided in this Fourth Amendment.



The parties agree as follows:


AGREEMENT
 

1.  
Section 13.2.1 of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

“13.2.1
Extension of Closing Date if City has not approved the Tentative Map. Buyer may
elect to extend the Closing Date as provided and subject to the conditions
precedent in this Section 13.2.1.



1st Extension: If the City has not approved the Tentative Map on or before the
date of February 28, 2005, Buyer may extend the Closing Date to the date of
March 30, 2005.


2nd Extension: If Buyer has extended the Closing Date as provided under the 1st
extension and if the City has not approved the Tentative Map on or before the
date of March 30, 2005, Buyer may extend the Closing Date to the date of April
29, 2005.


3rd Extension: If Buyer has extended the Closing Date as provided under the 2nd
extension and if the City has not approved the Tentative Map on or before the
date of April 29, 2005, Buyer may extend the Closing Date to the date of May 31,
2005.


4th Extension: If Buyer has extended the Closing Date as provided under the 3rd
extension and if the City has not approved the Tentative Map on or before the
date of May 31, 2005, Buyer may extend the Closing Date to the date of June 30,
2005.
 
5th Extension: If Buyer has extended the Closing Date as provided under the 4th
extension and if the City has not approved the Tentative Map on or before the
date of June 30, 2005, Buyer may extend the Closing Date to the date of July 29,
2005.


6th Extension: If Buyer has extended the Closing Date as provided under the 5th
extension and if the City has not approved the Tentative Map on or before the
date of July 29, 2005, Buyer may extend the Closing Date to the date of August
29, 2005.


7th Extension: If Buyer has extended the Closing Date as provided under the 6th
extension and if the City has not approved the Tentative Map on or before the
date of August 29, 2005, Buyer may extend the Closing Date to the date of
September 28, 2005.


8th Extension: If Buyer has extended the Closing Date as provided under the 7th
extension and if the City has not approved the Tentative Map on or before the
date of September 28, 2005, Buyer may extend the Closing Date to the date of
October 28, 2005.


9th Extension: If Buyer has extended the Closing Date as provided under the 8th
extension and if the City has not approved the Tentative Map on or before the
date of October 28, 2005, Buyer may extend the Closing Date to the date of
November 29, 2005.


Each of the 1st, 2nd, and 3rd extensions is subject to the conditions precedent
that, on or before the Closing Date as in effect prior to each such extension
(a) Seller and Escrow Agent shall each have received from Buyer a written notice
of Buyer’s election to extend the Closing Date, and (b) Seller shall have
received from Buyer by wire transfer an extension payment in the amount of
Twenty Five Thousand Dollars ($25,000.00).


Each of the 4th, 5th and 6th extensions is subject to the conditions precedent
that, on or before the Closing Date as in effect prior to each such extension
(a) Seller and Escrow Agent shall each have received from Buyer a written notice
of Buyer’s election to extend the Closing Date, (b) Seller shall have received
from Buyer by wire transfer an extension payment in the amount of Fifty Thousand
Dollars ($50,000.00), and (c) Seller shall have received from Buyer by wire
transfer an extension deposit in the amount of One Hundred Thousand Dollars
($100,000.00).


Each of the 7th, 8th and 9th extensions is subject to the conditions precedent
that, on or before the Closing Date as in effect prior to each such extension
(a) Seller and Escrow Agent shall each have received from Buyer a written notice
of Buyer’s election to extend the Closing Date, (b) Seller shall have received
from Buyer by wire transfer an extension payment in the amount of Twenty Five
Thousand Dollars ($25,000.00), and (c) Seller shall have received from Buyer by
wire transfer an extension deposit in the amount of Twenty Five Thousand Dollars
($25,000.00).


The extension payments under this Section 13.2.1 are not applicable to the
Purchase Price. The extension deposits under this Section 13.2.1 actually
received by Seller shall be applied to the Purchase Price on the Close of
Escrow. The extension payments and the extension deposits are non-refundable
under any and all circumstances including, but not limited to, any termination
of Buyer’s obligation to purchase and Seller’s obligation to sell the Purchase
Property under this Agreement."



2.  
Except as amended and restated by this Fourth Amendment, all terms, conditions
and provisions of the Agreement shall remain in full force and effect.




3.  
This Fourth Amendment may be executed by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement.



IN WITNESS HEREOF, the parties hereto have executed this Fourth Amendment as of
the date first above written.


Seller:
Buyer:
   
DICON FIBEROPTICS, INC.,
PULTE HOME CORPORATION
a California corporation
a Michigan corporation
   
By: /s/ Ho-Shang Lee
By: /s/ Steven Kalmbach
Name:  Ho-Shang Lee, Ph.D.
Name:  Steven Kalmbach
Its: President & CEO
Its:  Division President



Acceptance by Escrow Holder


CHICAGO TITLE COMPANY hereby acknowledges that it has received originally
executed counterparts or a fully executed original of the foregoing Fourth
Amendment to Purchase and Sale Agreement and Preliminary Escrow Instructions and
agrees to act as Escrow Agent thereunder and to be bound by and perform the
terms thereof as such terms apply to Escrow Agent.
CHICAGO TITLE COMPANY
By:  /s/ Charlotte Martinez for Laurie J. Edwards  
Name:  Laurie J. Edwards
Its: Assistant Vice President
Date of Execution:  8-1-05  




1

--------------------------------------------------------------------------------




